Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2019 has been received and considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
“at least one screen” in claim 9, line 2
“at least one screen” in claim 18, line 2
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 10 and 11, lines 1-2 “said accumulator hopper comprises a contaminant discharge chute and an abrasive particle discharge chute”

Claim Objections
Claim 15 is objected under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m)
Claims 1, 12, and 17 are objected to because of the following informalities:
In claim 1, lines 12-13 and claim 17, lines 17-18  “whereby the flow of the contaminated abrasive particle mixture” should be “whereby a flow of the contaminated abrasive particle mixture”
In claim 1, line 15 and claim 17, line 20  “the volume of the contaminated abrasive particle” should be “a volume of the contaminated abrasive particle”
In claim 1, lines 16-17 and claim 17, line 21-22 “controlling the operation of said automatic flow control valve” should be “controlling an operation of said automatic flow control valve”
In claim 12, line 2 “the size of said feed gap” should be “a size of said feed gap”
Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 11 recites the limitation "said accumulator hopper comprises a contaminant discharge chute and an abrasive particle discharge chute" in lines 1-2. The applicant defines that said accumulator hopper assembly to have a contaminant discharge chute and an abrasive particle discharge chute elements, but upon further review of drawings (figures 2-3) and specification (page 12), the separator assembly comprises the claimed elements and not the accumulator hopper, thus the meets and bounds of the claims are indefinite. For Examining purposes, the Examiner is to interpret the separator assembly to comprise the contaminant discharge chute and the abrasive particle discharge chute.
Claim 19 recites the limitation “wherein said at least one trash screen is positioned directly above said abrasive particle discharge chute” in lines 1-2. The applicant defines that said accumulator hopper assembly trash screen is directly above the abrasive particle discharge chute element, but upon further review of drawings (figures 2-3) and specification (page 12), the separator assembly comprises the claimed elements and not the accumulator hopper, thus the meets and bounds of the claims are indefinite. For Examining purposes, the Examiner is to interpret the separator assembly to comprise the abrasive particle discharge chute having a spate/different trash screen directly above the abrasive particle discharge chute.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-4, 6, 8-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US Patent No. 3,368,677) in view of Reaves (US Patent No. 9,242,251). 
Regarding claim 1, Bradley discloses: an air wash abrasive and contaminants separator apparatus (Figures 1-2 element 10) comprising: 
a delivery device (see col. 2, ll. 5 where the prior art states “an elevator”) delivering a contaminated abrasive particle mixture (element 28) containing contaminants and abrasive particles (see col. 2, ll. 36-50); 
an accumulator hopper assembly (Detail A) receiving the contaminated abrasive particle mixture from said delivery device (see col. 2, ll. 3-16); 
a separator assembly (element 36) receiving the contaminated abrasive particle mixture from said accumulator hopper assembly (see annotate figure below showing element 36 receiving the contaminated abrasive particle mixture (element 28) from the accumulator hopper assembly (Detail A)); 
an air transfer device (see col. 2, ll. 36-50 where the prior art states “an air curtain”) delivering air through the contaminated abrasive particle mixture within said separator assembly such that the contaminants are separated from the abrasive particles (see col. 2, ll. 36-72). 

    PNG
    media_image1.png
    794
    530
    media_image1.png
    Greyscale

However, Bradley appears to be silent regarding an automatic flow control valve disposed between said accumulator hopper assembly and said separator assembly, said automatic flow control valve controlling the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly to said separator assembly; and 
a volume sensing device sensing the volume of the contaminated abrasive particle mixture within said accumulator hopper assembly and controlling the operation of said automatic flow control valve, whereby the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly is stopped by said automatic flow control valve when the volume of the contaminated abrasive particle mixture within the accumulator hopper assembly falls below a predetermined minimum volume.
Reaves teaches it was known in the art to have a separator (Figures 1-9 element 10) in order to receive and separate abrasive/sand media (element 72 and see also col. 7, ll. 48-49)  comprising a accumulator hopper assembly (element 42) that contains the abrasive/sand media in order to be receive by a separator assembly (element 24) for receiving the contaminated abrasive particle mixture from said accumulator hopper assembly (see figure 8 and see also col. 7, ll. 48-67), and further comprising an automatic flow control valve (element 52) disposed between said accumulator hopper assembly and said separator assembly (see figure 8), said automatic flow control valve controlling the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly to said separator assembly (see col . 6, ll. 5-23, 60-67 and col. 7, ll. 1-20); and 
a volume sensing device (element 62) sensing the volume of the contaminated abrasive particle mixture within said accumulator hopper assembly and controlling the operation of said automatic flow control valve (see col. 6, ll. 43-67 and col. 7, ll. 1-20 where the prior art states that element 62 detects the contaminated abrasive particle mixture and is coupled to a controller (element 64) which is coupled to element 52 (automatic flow control valve) in order to control the amount of contaminated abrasive particle mixture flowing through, thus the volume sensing device controls the operation of the automatic control valve via the controller), whereby the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly is stopped by said automatic flow control valve when the volume of the contaminated abrasive particle mixture within the accumulator hopper assembly falls below a predetermined minimum volume (see col. 6, ll. 43-67 and col. 7, ll. 1-20 where the prior art states that element 52 is moved between an open and close position in order to allow the contaminated abrasive particle mixture to flow or not flow, thus being capable of stopping by said automatic flow control valve when the volume of the contaminated abrasive particle mixture within the accumulator hopper assembly falls below a predetermined minimum volume).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradley with the teachings of Reaves to provide an automatic flow control valve disposed between said accumulator hopper assembly and said separator assembly, said automatic flow control valve controlling the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly to said separator assembly; and a volume sensing device sensing the volume of the contaminated abrasive particle mixture within said accumulator hopper assembly and controlling the operation of said automatic flow control valve, whereby the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly is stopped by said automatic flow control valve when the volume of the contaminated abrasive particle mixture within the accumulator hopper assembly falls below a predetermined minimum volume. The motivation for doing so would to be provide a system that controls the flow of the abrasive mixture in order to ensure that there is no overflow of mixture between the separating assembly and provide a sensor which informs the user with detection of presence or buildup of media mixture within the containment barrier structure, thus allowing the user to control how 
Regarding claim 3, Bradley modified discloses: the apparatus of claim 1, said separator assembly comprising a pair of angled feed walls (Detail A and element 33/34) defining a feed gap (Detail B) through which the contaminated abrasive particle mixture passes.

    PNG
    media_image2.png
    794
    530
    media_image2.png
    Greyscale

Regarding claim 4, Bradley modified discloses: the apparatus of claim 3, wherein one of said pair of angled feed walls comprises an edge (Detail B in the annotated figure below) over which the contaminated abrasive particle mixture cascades in the form of a curtain (see figure 2 element 39 cascading in form of a curtain) into a separation zone (element 36).

    PNG
    media_image3.png
    794
    564
    media_image3.png
    Greyscale

Regarding claim 6, Bradley modified discloses all the limitations as recited in the rejections of claims 1 and 3-4, but appears to be silent wherein the apparatus of claim 4, wherein said pair of angled feed walls are oriented at approximately 60 degrees.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bradley to provide wherein said pair of angled feed walls are oriented at approximately 60 
Regarding claim 8, Bradley modified discloses all the limitations as recited in the rejections of claims 1, but appears to be silent wherein the apparatus of claim 1, wherein said volume sensing device is a proximity probe.
Reaves teaches it was known in the art to have a separator (Figures 1-9 element 10) in order to receive and separate abrasive/sand media (element 72 and see also col. 7, ll. 48-49)  comprising a accumulator hopper assembly (element 42) that contains the abrasive/sand media in order to be receive by a separator assembly (element 24) for receiving the contaminated abrasive particle mixture from said accumulator hopper assembly (see figure 8 and see also col. 7, ll. 48-67), and further comprising volume sensing device (element 62) is a proximity probe (see col. 6, ll. 50-59).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradley with the teachings of Reaves to provide wherein said volume sensing device is a proximity probe. Doing so provides a sensor which informs the user with detection of presence or buildup of media mixture within the containment barrier structure, thus allowing the user to control how much or when the media mixture should be transferred to other components of the 
Regarding claim 9, Bradley modified discloses: the apparatus of claim 1, wherein said accumulator hopper assembly comprises at least one trash screen (element 16) capturing contaminants of greater size than said abrasive particles (see col. 2, ll. 7-16).
Regarding claim 10, Bradley modified discloses: the apparatus of claim 1, wherein said accumulator hopper comprises a contaminant discharge chute (elements 44/50) and an abrasive particle discharge chute (element 54).
Regarding claim 11, Bradley modified discloses: the apparatus of claim 9, wherein said accumulator hopper comprises a contaminant discharge chute (elements 44/50) and an abrasive particle discharge chute (element 54), and wherein said at least one trash screen (element 52) is positioned directly above said abrasive particle discharge chute.
Regarding claim 12, Bradley modified discloses: the apparatus of claim 3, further comprising an adjustable gate (element 34) positioned on one of said pair of angled feed walls, whereby the size of said feed gap may be adjusted (see col. 2, ll. 17-29).
Regarding claim 13, Bradley modified discloses: the apparatus of claim 1, wherein said air transfer device is an air suction device (see col. 2, ll. 36-50), and wherein said separator chamber comprises an air intake opening (element 38) and an air exhaust opening (element 40).
Regarding claim 15, Bradley modified discloses all the limitations as recited in the rejections of claims 1 and 3-4, but appears to be silent wherein the apparatus of claim 4, wherein said pair of angled feed walls are oriented at approximately 60 degrees.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bradley to provide wherein said pair of angled feed walls are oriented at approximately 60 degrees, since such modification would have involved a mere change in the size of a component. A change in size is generally recognize as being within the level of ordinary skill in the art. The motivation for doing so would be to angled feed walls oriented at approximately 60 degrees in order to provide a slanted wall that allows the mixture to flow/slide towards different components of the device and avoid buildup, thus directing the mixture to flow vertically onto the separation assembly during operations. (See MPEP 2144.04 (IV)(A))
Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US Patent No. 3,368,677) in view of Reaves (US Patent No. 9,242,251) as applied to claim 1 above, and further in view of Diehn (US Patent No. 3,934,372).
Regarding claim 2, Bradley modified discloses all the limitations as recited in the rejections of claims 1, but appears to be silent wherein the apparatus of claim 1, further comprising a conduit extending between said accumulator hopper assembly and said separator assembly, and wherein said automatic flow control valve is positioned in said conduit.
Diehn teaches it was known in the art to have a upblast cleaner (figures 1-3) comprising an abrasive storage supply hopper (element 18) containing abrasive and further comprising a conduit (element 24) extending between said accumulator hopper assembly (see figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bradley with the teachings of Diehn to provide wherein a conduit extending between said accumulator hopper assembly. The resultant combination would have the conduit as taught by Diehn now extending between the said separator assembly, and wherein said automatic flow control valve is positioned in said conduit as taught by Bradley modified. The motivation for doing so would be to provide a simple separate component that allows air flow to flow between different components of the device and allows the device to comprise of multiple separate parts in order to be able ti interchange damaged parts instead of having to replace the whole device.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US Patent No. 3,368,677) in view of Reaves (US Patent No. 9,242,251) as applied to claim 1 above, and further in view of Nelson (US Patent No. 4,382,352).
Regarding claim 5, Bradley modified discloses all the limitations as recited in the rejections of claims 1 and 3-4, but appears to be silent the apparatus of claim 4, further comprising a pair of angled diverting walls adjacent said edge, said angled diverting walls oriented at approximately 45 degrees.
Nelson teaches it was known to have an apparatus (Figures 1-2 element 10) comprising a cleaning chamber (element 20) comprising a plurality of angled feed walls a pair of angled diverting walls (elements 54) adjacent said edge (see figure 1), said angled diverting walls oriented at approximately 45 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bradley with the teachings of Nelson to a pair of angled diverting walls adjacent said edge. Doing so prevents undue accumulation of the particle stream in openings, otherwise, the stream could become overly dense thereby adversely affecting the ability of the air stream to entrain and remove debris as disclosed by Nelson (see col. 5, ll. 50-55).
However, Bradely further modified appears to be silent wherein said angled diverting walls oriented at approximately 45 degrees.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bradley to provide wherein said angled diverting walls oriented at approximately 45 degrees, since such modification would have involved a mere change in the size of a component. A change in size is generally recognize as being within the level of ordinary skill in the art. The motivation for doing so would be to angled diverting walls oriented at approximately 12degrees in order to provide a slanted wall that allows the mixture to flow/slide towards different components of the device and avoid buildup. (See MPEP 2144.04 (IV)(A))
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US Patent No. 3,368,677) in view of Reaves (US Patent No. 9,242,251) as applied to claim 1 above, and further in view of Gladfelter (US Patent No. 2,866,547).
Regarding claim 7, Bradley modified discloses all the limitations as recited in the rejections of claims 1 and further disclose utilizing a screw conveyor (element 14) in order to carry the contaminated mixture (element 28). However, Bradley modified appears to be silent wherein said accumulator hopper assembly comprises a first ledge and a second ledge to control flow of the contaminated abrasive particle mixture. 
Gladfelter teaches it was known in the art to have an abrasive separator (Figure 1 element 10) comprising a hopper assembly (Detail A) which a screw conveyor (element 18) to probable the contaminant material and further comprises a first ledge (Detail A) and a second ledge (Detail B) to control flow of the contaminated abrasive particle mixture (see annotated figure below showing the ledges controlling the flow of the abrasive particle mixture and directing it into an opening (element 38)).

    PNG
    media_image4.png
    872
    742
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bradley with the teachings of Gladfelter to provide wherein said accumulator hopper assembly .
Claims 14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US Patent No. 3,368,677) in view of Reaves (US Patent No. 9,242,251) and Diehn (US Patent No. 3,934,372).
Regarding claim 14, Bradley discloses: an air wash abrasive and contaminants separator apparatus (Figures 1-2 element 10) comprising: 
a delivery device (see col. 2, ll. 5 where the prior art states “an elevator”) delivering a contaminated abrasive particle mixture (element 28) containing contaminants and abrasive particles (see col. 2, ll. 36-50); 
an accumulator hopper assembly (Detail A) receiving the contaminated abrasive particle mixture from said delivery device (see col. 2, ll. 3-16); 
a separator assembly (element 36) receiving the contaminated abrasive particle mixture from said accumulator hopper assembly (see annotate figure below showing element 36 receiving the contaminated abrasive particle mixture (element 28) from the accumulator hopper assembly (Detail A)), said separator assembly comprising a contaminant discharge chute (elements 44/50), an abrasive particle discharge chute (element 54), and a pair of angled feed walls (Detail A of annotated figure 2 below and element 33/34) defining a feed gap (Detail B of annotated figure 2 below) through which the contaminated abrasive particle mixture passes, wherein one of said pair of angled feed walls comprises an edge over which the contaminated abrasive particle mixture cascades in the form of a curtain (see figure 2 element 39 cascading in form of a curtain) into a separation zone (element 36); and an air transfer device (see col. 2, ll. 36-50 where the prior art states “an air curtain”) delivering air through the contaminated abrasive particle mixture within said separation zone of said separator assembly such that the contaminants are separated from the abrasive particles (see col. 2, ll. 36-72).


    PNG
    media_image1.png
    794
    530
    media_image1.png
    Greyscale

    PNG
    media_image5.png
    794
    564
    media_image5.png
    Greyscale

However, Bradley appears to be silent regarding a conduit connecting said accumulator hopper assembly to said separator assembly; 
an automatic flow control valve disposed between said accumulator hopper assembly and said separator assembly, said automatic flow control valve controlling the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly to said separator assembly; and 
a volume sensing device sensing the volume of the contaminated abrasive particle mixture within said accumulator hopper assembly and controlling the operation of said automatic flow control valve, whereby the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly is stopped by said automatic flow control valve when the volume of the contaminated abrasive particle mixture within the accumulator hopper assembly falls below a predetermined minimum volume.
Diehn teaches it was known in the art to have a upblast cleaner (figures 1-3) comprising an abrasive storage supply hopper (element 18) containing abrasive and further comprising a conduit (element 24) extending between said accumulator hopper assembly (see figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bradley with the teachings of Diehn to provide wherein a conduit extending between said accumulator hopper assembly. The resultant combination would have the conduit as taught by Diehn now extending between the said separator assembly, as taught by Bradley modified. The motivation for doing so would be to provide a simple separate component that allows air flow to flow between different components of the device and allows the device 
However, Bradley modified appears to be silent regarding: 
an automatic flow control valve disposed between said accumulator hopper assembly and said separator assembly, said automatic flow control valve controlling the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly to said separator assembly; and 
a volume sensing device sensing the volume of the contaminated abrasive particle mixture within said accumulator hopper assembly and controlling the operation of said automatic flow control valve, whereby the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly is stopped by said automatic flow control valve when the volume of the contaminated abrasive particle mixture within the accumulator hopper assembly falls below a predetermined minimum volume.
Reaves teaches it was known in the art to have a separator (Figures 1-9 element 10) in order to receive and separate abrasive/sand media (element 72 and see also col. 7, ll. 48-49)  comprising a accumulator hopper assembly (element 42) that contains the abrasive/sand media in order to be receive by a separator assembly (element 24) for receiving the contaminated abrasive particle mixture from said accumulator hopper assembly (see figure 8 and see also col. 7, ll. 48-67), and further comprising an automatic flow control valve (element 52) disposed between said accumulator hopper assembly and said separator assembly (see figure 8), said automatic flow control valve controlling the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly to said separator assembly (see col . 6, ll. 5-23, 60-67 and col. 7, ll. 1-20); and 
a volume sensing device (element 62) sensing the volume of the contaminated abrasive particle mixture within said accumulator hopper assembly and controlling the operation of said automatic flow control valve (see col. 6, ll. 43-67 and col. 7, ll. 1-20 where the prior art states that element 62 detects the contaminated abrasive particle mixture and is coupled to a controller (element 64) which is coupled to element 52 (automatic flow control valve) in order to control the amount of contaminated abrasive particle mixture flowing through, thus the volume sensing device controls the operation of the automatic control valve via the controller), whereby the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly is stopped by said automatic flow control valve when the volume of the contaminated abrasive particle mixture within the accumulator hopper assembly falls below a predetermined minimum volume (see col. 6, ll. 43-67 and col. 7, ll. 1-20 where the prior art states that element 52 is moved between an open and close position in order to allow the contaminated abrasive particle mixture to flow or not flow, thus being capable of stopping by said automatic flow control valve when the volume of the contaminated abrasive particle mixture within the accumulator hopper assembly falls below a predetermined minimum volume).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bradley with the teachings of Reaves to provide an automatic flow control valve disposed between said accumulator hopper assembly and said separator assembly, said automatic flow control 
Regarding claim 16, Bradley modified discloses: the apparatus of claim 14, further comprising an adjustable gate (element 34) positioned on one of said pair of angled feed walls, whereby the size of said feed gap may be adjusted (see col. 2, ll. 17-29).
Regarding claim 18, Bradley modified discloses: the apparatus of claim 14, wherein said accumulator hopper assembly comprises at least one trash screen (element 16) capturing contaminants of greater size than said abrasive particles (see col. 2, ll. 7-16).
Regarding claim 19, Bradley modified discloses: the apparatus of claim 18, the apparatus of claim 18, wherein said at least one trash screen (element 52) is positioned directly above said abrasive particle discharge chute (see figure 2).
Regarding claim 20, Bradley further modified discloses: the apparatus of claim 14, wherein said air transfer device is an air suction device (see col. 2, ll. 36-50), and wherein said separator chamber comprises an air intake opening (element 38) and an air exhaust opening (element 40).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US Patent No. 3,368,677) in view of Reaves (US Patent No. 9,242,251) and Diehn (US Patent No. 3,934,372) as applied to claim 14 above, and further in view of Nelson (US Patent No. 4,382,352).
Regarding claim 17, Bradley modified discloses all the limitations as recited in the rejections of claims 14, but appears to be silent the apparatus of claim 14, further comprising a pair of angled diverting walls adjacent said edge, said angled diverting walls oriented at approximately 45 degrees.
Nelson teaches it was known to have an apparatus (Figures 1-2 element 10) comprising a cleaning chamber (element 20) comprising a plurality of angled feed walls having an edge (elements 48/52) defining a feed gap (element 49) and further comprising a pair of angled diverting walls (elements 54) adjacent said edge (see figure 1), said angled diverting walls oriented at approximately 45 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bradley with the teachings of Nelson to a pair of angled diverting walls adjacent said edge. Doing so 
However, Bradely further modified appears to be silent wherein said angled diverting walls oriented at approximately 45 degrees.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bradley to provide wherein said angled diverting walls oriented at approximately 45 degrees, since such modification would have involved a mere change in the size of a component. A change in size is generally recognize as being within the level of ordinary skill in the art. The motivation for doing so would be to angled diverting walls oriented at approximately 12degrees in order to provide a slanted wall that allows the mixture to flow/slide towards different components of the device and avoid buildup. (See MPEP 2144.04 (IV)(A))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        01/04/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723